Title: From Benjamin Franklin to James Lovell, 10 August 1780
From: Franklin, Benjamin
To: Lovell, James


SirPassy Augt. 10. 1780.
I received on the 12th of June 1780 Copies of your several Favours of April 29. 1779. June 13. 1779. July 9th. & 16th. Augt 6. & Sept. 16th. 1779.— You will see by this what Delays our Correspondence sometimes meets with. I have lately receiv’d two of fresher Date, viz. Feb. 24. & May 4. I thank you much for the News-Papers & Journals you have from time to time sent me. I endeavour to make full Returns in the same Way. I could furnish a Multitude of Dispatches with confidential Informations taken out of the Papers I send you, if I chose to deal in that kind of Manufacture: I know the whole Art of it; for I have had several volunteer Correspondents in England, who have in their Letters for Years together communicated to me Secrets of State extracted from the News Papers, which sometimes came to hand in those Papers by the same Post, and sometimes by the Post before. You and I send the Papers themselves. Our Letters may appear the leaner, but what Fat they have is their own.

I wrote to you the 17th. Octr. and the 16th. of March, and have sent Duplicates, some of which I hope got to hand. You mention receiving one of Sept. 30. & one of Decr 30. but not that of Oct. 17.— The Cypher you have communicated, either from some Defect in your Explanation or in my Comprehension, is not yet of use to me; for I cannot understand by it the little Specimen you have wrote in it. If you have that of Mr Dumas, which I left with Mr Morris, we may correspond by it when a few Sentences only are required to be writ in Cypher, but it is too tedious for a whole Letter.
I send herewith Copies of the Instruments annulling the 11th & 12th Articles of the Treaty. The Treaty printed here by the Court omitted them, and number’d the subsequent Articles accordingly.
I write fully to the President. The frequent Hindrances the Committee of Correspondence meet with in writing as a Committee, which appear from the Excuses in your particular Letters; and the many Parts of my Letters that have long been unanswer’d, incline me to think, that your foreign Correspondence would be best managed by one Secretary; who could write when he had an Opportunity without waiting for the Concurrence or Opinions of his Brethren, who cannot always be conveniently got together. My chief Letters will therefore for the future be address’d to the President ’till further Orders.
I send you enclosed some more of Mr. Hartley’s Letters. He continues passionately to desire Peace with America, but wishes we could be separated from France.

With great Esteem, I have the honour to be Sir Your most obedient & most humble Servant.
B Franklin
Honble. James Lovell Esqr.
 
Notation: Aug. 10. 1780 Doctr. Franklin to JL recd. Feb. 18. 1781
